Citation Nr: 0739286	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  07-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD) (previously rated as 
psychoneurosis anxiety), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945, including combat service in World War II.  His awards 
and decorations include the Purple Heart and the Bronze 
Service Star.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In a July 1945 rating decision, the RO granted service 
connection for anxiety state and assigned a 50 percent 
rating, effective June 29, 1945.  In a March 1949 rating 
decision, the RO recharacterized the veteran's disability as 
psychoneurosis anxiety and reduced the rating to 30 percent, 
effective May 16, 1949.  In an August 1956 rating decision, 
the RO reduced the rating for psychoneurosis anxiety to 10 
percent, effective October 28, 1956.

The veteran filed the current increased rating claim in 
September 2005.  In its August 2006 rating decision, the RO 
recharacterized the veteran's disability as PTSD and 
increased the rating to 30 percent, effective September 13, 
2005.  The veteran has perfected his appeal for an increased 
rating for PTSD in excess of 30 percent.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

In November 2007, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

At his October 2007 Travel Board hearing, the veteran 
testified that he was receiving treatment for his PTSD at the 
VA Hospital in Detroit, Michigan.  He stated that this 
treatment consisted of one-on-one therapy sessions occurring 
as often as three times per month.  See Travel Board Hearing 
Transcript at page 3.  The veteran did not provide dates for 
this treatment, and records of any such treatment are absent 
from the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should request all treatment 
records pertaining to the veteran from 
the VA Hospital in Detroit (including 
any one-on-one therapy sessions).  All 
records obtained should be associated 
with the claims file.

2.	Then, readjudicate the claim in light 
of the additional evidence obtained.  
If the claim is not granted to the 
veteran's satisfaction, then send him 
and his representative a Supplemental 
Statement of the Case and give them the 
opportunity to respond to it.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.









The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



